   Case: 4:21-cv-01045-UNA Doc. #: 3 Filed: 08/23/21 Page: 1 of 1 PageID #: 36


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Pamela Knox,                                       )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
         vs.                                        )         Case No. 4:21-cv-01045-UNA
                                                    )
 J. Grady Randolph, Inc., et al,                    )
                                                    )
                                                    )
                                                    )
                                                    )
                 Defendants.                        )

                                               ORDER

        The above styled and numbered case was opened on August 20, 2021 and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and assigned to the Honorable Nannette A. Baker, United States Magistrate Judge, under

cause number 2:21-cv-00053-NAB.

        IT IS FURTHER ORDERED that cause number 4:21-cv-01045 UNA be

administratively closed.

                                                                 GREGORY J. LINHARES
                                                                   CLERK OF COURT


Dated: August 23, 2021                                     By: /s/ Michele Crayton
                                                               Court Services Manager

In all future documents filed with the Court, please use the following case number 2:21-cv-00053-NAB.
